DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 12/7/2020, have been fully considered and are persuasive in view of the amendment.  Therefore, the prior art rejection has been withdrawn. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/15/2020 has been considered by the examiner. 
Reasons for Allowance
4.	Claims 1 and 3-13 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is CN102234902 herein ‘902.
7.	‘902 teaches a drainage and dewatering control method for a self-cleaning washing machine (abstract and para 0059-0062), cleaning particles for cleaning an outer wall of an inner tub and an inner wall of an outer tub along with movement of a water flow being arranged in a space located between the inner tub and the outer tub of the washing machine (abstract and para 0061-0064), comprising: receiving a drainage instruction, and opening a drainage valve (para 0060-0061); determining an amount of the cleaning particles per each unit volume of water in the space (para 0033); and controlling a rotating speed of the inner tub (para 0015, 0034 and claim 12), and regulating a frequency of friction and collision between the cleaning particles and the inner and outer tub walls (para 0041; implicitly taught since the rotation and water movement is regulated, thus the friction and collision between cleaning particles and inner and outer tub walls is also regulated).

9.	Thus, the prior art of record does not fairly teach or suggest the method as in the context of claim 1.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/
Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714